Filed 12/2/20 In re Jayden G. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


In re Jayden G., a Person Coming                                 B303873
Under the Juvenile Court Law.
______________________________                                   (Los Angeles County
LOS ANGELES COUNTY                                                Super. Ct. No.
DEPARTMENT OF CHILDREN                                            19CCJP07021A)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SANDY G.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Sabina A. Helton, Judge. Affirmed.
      Daniel G. Rooney, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                       _______________________
       We affirm the juvenile court’s order removing a child from
his mother’s custody.
                                  I
       Sandy G. and Jonathan M. had a son named Jayden born
in April of 2018. The mother and the father are not married but
lived together in a place shared with Jayden’s parental
grandfather and parental uncle.
       The mother had witnessed domestic violence as a child.
       In her relationship with the father, the mother repeatedly
perpetrated domestic violence on him—repeatedly in the
presence of their son.
       One incident involved the mother striking the father many
times and pulling him off the bed.
       Another incident was on March 26, 2019. The mother got
on top of the father and struck him several times with closed
fists. She also brandished a knife. This was inside their
apartment. Their son was in the apartment at the time.
       Another incident was on October 5, 2019. The father
pushed the mother. The mother hit the father’s face and body.
Then she hit him with a candlestick holder. She again
brandished a knife. Her son watched her attack his father.
       Police arrested the mother for intimate partner battery.
She was incarcerated but released within days when the charges
were dropped.
       The Department of Children and Family Services learned
of the October 5, 2019 episode.
       On October 21, 2019, the father told a social worker he was
filing for a restraining order against the mother. He said the




                                2
mother had verbally and physically abused him for the last two
years. He had not reported her abuse because he feared her.
       On October 24, 2019, the mother moved out of the
apartment in response to the father’s restraining order against
her.
       The paternal grandfather reported seeing the mother hit
the father 15 or 20 times. This grandfather had videotaped some
events.
       The Department filed a petition on behalf of the son on
October 30, 2019. Both parents appeared for a detention hearing
on October 31, 2019. The court released the child to the father
with monitored visits by the mother.
       On November 12, 2019, the court held a hearing about the
father’s request for a temporary restraining order. The court
granted re-issuance of the order.
       On December 27, 2019, the father announced he would let
the restraining order lapse in favor of a mutual stay-away order.
The court ordered the mother and father to stay 100 yards away
from each other.
       On December 31, 2019, the juvenile court sustained a
petition on behalf of the son and removed him from the mother’s
custody. The son’s attorney supported the Department’s petition.
       At the same hearing, the court took up the matter of
disposition. County counsel and the child’s counsel again joined
forces. Both attorneys argued for placing the child in the father’s
home. The child’s counsel underlined that both parents
continued to deny the domestic violence.
       The court expressed concerns about the young age of the
child and the fact only two months had elapsed since detention.
The court set a three-month rather than a six-month review “to




                                 3
see if we can do a return to home of mother.” The court removed
the child from the mother’s custody and ordered the father not to
monitor the mother’s visits.
        The mother appealed. Neither the father nor the child has
appealed.
                                   II
        We state the pertinent legal principles.
        If a juvenile court has sustained its jurisdiction over a
child, the court must decide where the child will live while under
court supervision. The dispositional hearing is for this purpose.
(In re N.M. (2011) 197 Cal.App.4th 159, 169–170.)
        The Welfare and Institutions Code regulates when the
juvenile court may take children from the physical custody of the
parent. The statute requires clear and convincing evidence. The
juvenile court must determine there would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the child from
the parent’s physical custody. (Welf. & Inst. Code, § 361, subd.
(c)(1).)
        The parties agree our standard of review is for substantial
evidence.
        Our duty is to determine whether the record, viewed as a
whole, contains substantial evidence from which a reasonable
trier of fact could have made the finding of high probability
demanded by the clear and convincing evidence standard of proof.
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005, 1009.) We
do not reweigh the evidence. (Id. at p. 1008.)




                                4
                                 III
       Substantial evidence supported the court’s removal order,
which we affirm.
       On appeal, the mother does not challenge the jurisdictional
ruling. She contests neither her violent abuse of the father nor
her persistent denial of her own physical abuse.
       The mother’s argument is limited: she contends there was
no evidence her son would be exposed to danger in her custody,
because she was violent only towards the father and not towards
her son. The mother contends the couple’s plan was to embark on
peaceful coparenting and not to try to reconcile, and so this plan
eliminated the prospect of further violence.
       On this record, the juvenile court was entitled to conclude
the mother had two problems: a violence problem, and a denial
problem. These two problems created a substantial danger to her
son’s safety.
       First, the mother’s violence problem was she had resorted
to violence repeatedly, without apparent concern for its effect on
her son. The mother consistently was the aggressor. Her level of
violence was significant. She struck with closed fists. She beat
the father with a candlestick holder. She threatened the father
with a kitchen knife. What is past is often prologue. (Cf. Evid.
Code, § 1109 [past acts of domestic violence admissible in
criminal prosecution for domestic violence].)
       Second, the mother’s denial problem was that she denied
her violence problem. This suggested she lacked insight, and
created an inference she lacked resolve to change her behavior.
(See In re A.F. (2016) 3 Cal.App.5th 283, 293 [denial is a common
factor for determining whether people are likely to change their
behavior].)




                                5
      Mother cites the Anthony case, but that holding goes the
wrong way for her: that court affirmed the juvenile court’s
removal order. (In re Anthony Q. (2016) 5 Cal.App.5th 336, 354.)
We do the same.
      The mother can petition the court to revise these
arrangements in the future. She will strengthen her case if she
maintains a record of nonviolent conduct and can demonstrate
she has fully acknowledged her violent past and the risks it poses
to her impressionable young son.
                           DISPOSITION
      We affirm the order.



                                                WILEY, J.



WE CONCUR:



                  BIGELOW, P. J.




                  STRATTON, J.




                                6